--------------------------------------------------------------------------------

Exhibit 10.59


FIFTH AMENDMENT AND WAIVER TO NOTE PURCHASE AGREEMENT


          THIS FIFTH AMENDMENT AND WAIVER, dated as of March 27, 2002 (the
"Amendment"), to the separate Note Purchase Agreements, dated as of December 28,
1995, is among Seitel, Inc. (the "Company") and each of the institutions which
is a signatory to this Amendment (collectively, the "Noteholders").


RECITALS:


          A.          The Company and each of the Noteholders have heretofore
entered into separate Note Purchase Agreements dated as of December 28, 1995
(collectively, as amended and in effect immediately prior to the effectiveness
of this Amendment, the "Existing Note Purchase Agreement") pursuant to which the
Company issued: (a) $25,000,000 aggregate principal amount of its 7.17% Series A
Senior Notes due December 30, 2001 (the "Series A Notes"), (b) $27,500,000
aggregate principal amount of its 7.17% Series B Senior Notes due December 30,
2002 (the "Series B Notes"), and (c) $22,500,000 of its 7.48% Series C Senior
Notes due December 30, 2002 (the "Series C Notes", and together with the Series
A Notes and the Series B Notes, the "Notes").


          B.          Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Existing Note Purchase Agreement unless herein
defined or the context shall otherwise require.


          C.          The Company and the Noteholders now desire to waive
certain Events of Default which exist under the Existing Note Purchase Agreement
and amend the Existing Note Purchase Agreement, in the respects, but only in the
respects, hereinafter set forth.


          D.           All requirements of law have been fully complied with and
all other acts and things necessary to make this Amendment a legal, valid and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.


          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:


1.          AMENDMENTS.


            1.1          Amendment to Section 7.1(b). Section 7.1(b) of the
Existing Note Purchase Agreement is hereby amended by deleting the first two
lines thereof and substituting the following therefor:


                    "Annual Statements - within (x) ninety-seven (97) days after
the end of the fiscal year ending December 31, 2001 and (y) ninety (90) days
after the end of each other fiscal year of the Company, duplicate copies of,"


            1.2          Amendment to Section 10.3(a)(ii). Section 10.3(a)(ii)
of the Existing Note Purchase Agreement is hereby amended and restated in its
entirety as follows:


                    "(ii)           (A) for the period beginning January 1, 2002
through and including March 31, 2003, Consolidated Debt does not exceed
fifty-five percent (55%) of Total Capitalization, and


          (B) for the period beginning April 1, 2003 and thereafter Consolidated
Debt does not exceed fifty percent (50%) of Total Capitalization."


              1.3          Amendment to Section 10.3(b)(iii). Section
10.3(b)(iii) of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety as follows:


                    "(iii)           (A) for the period beginning January 1,
2002 through and including March 31, 2003, Consolidated Debt does not exceed
fifty-five percent (55%) of Total Capitalization, and


          (B) for the period beginning April 1, 2003 and thereafter Consolidated
Debt does not exceed fifty percent (50%) of Total Capitalization."


WAIVERS.          

2.        WAIVERS.          




Subject to Section 3 hereof, the Noteholders hereby waive certain provisions of
the Existing Note Purchase Agreement as provided for by this Amendment in the
manner specified in Exhibit A attached hereto and made a part hereof. The
waivers referred to herein are referred to collectively as the "Waivers" and the
Waivers shall not entitle the Company to any future waiver in similar or other
circumstances.




3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


          To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive such execution and delivery), the Company
represents and warrants to the Noteholders that:


          (a)          the Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware;


          (b)          this Amendment has been duly authorized, executed and
delivered by the Company and this Amendment constitutes a legal, valid and
binding obligation, contract and agreement of the Company enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors' rights generally;


          (c)          the Existing Note Purchase Agreement, as amended by this
Amendment, constitutes the legal, valid and binding obligation, contract and
agreement of the Company, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors' rights generally;


          (d)          the execution, delivery and performance by the Company of
this Amendment (i) has been duly authorized by all requisite corporate action
and, if required, shareholder action, (ii) does not require the consent or
approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
certificate of incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or (3)
any provision of any material indenture, agreement or other instrument to which
it is a party or by which its properties or assets are or may be bound, or (B)
result in a breach of or constitute (alone or with due notice or lapse of time
or both) a default under any indenture, agreement or other instrument referred
to in clause (iii)(A)(3) of this paragraph (d); and


          (e)          after giving effect to this Amendment, no Default or
Event of Default has occurred which is continuing.


4.          EXPENSES.


          Whether or not this Amendment becomes effective, the Company will
promptly (and in any event within thirty days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Amendment,
including, but not limited to, the reasonable fees of the Noteholders' special
counsel, Bingham Dana LLP, incurred in connection with the preparation,
negotiation and delivery of this Amendment. Nothing in this Section shall limit
the Company's obligations pursuant to Section 15.1 of the Existing Note Purchase
Agreement.


5.          AMENDMENT FEE.


          Prior to the effectiveness of this Amendment, the Company shall have
paid to each Noteholder an amendment fee equal to 0.25% of the outstanding
principal amount of the Notes held by such holder in the manner and to the
accounts specified in the Existing Note Purchase Agreement for payments of
principal and interest on the Notes.



6.            MISCELLANEOUS.


             6.1

          This Amendment shall be construed in connection with and as part of
the Existing Note Purchase Agreement, and except as modified and expressly
amended by this Amendment, all terms, conditions and covenants contained in the
Existing Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.




              6.2          This Amendment constitutes a contract between the
Company and the Noteholders for the uses and purposes hereinabove set forth, and
may be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.


              6.3          Whenever any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party, and all the promises and agreements contained in this Amendment by or on
behalf of the Company and the Noteholders shall bind and inure to the benefit of
the respective successors and assigns of such parties, whether so expressed or
not.


          

    6.4          This Amendment constitutes the final written expression of all
of the terms hereof and is a complete and exclusive statement of those terms.




              6.5          This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.


              6.6          This Amendment shall become effective at such time as
it has been executed by the Company and the Required Holders.




[Remainder of page intentionally left blank. Next page is signature page.

]



--------------------------------------------------------------------------------



          IN WITNESS WHEREOF,

the parties hereto have caused the execution of this Amendment by duly
authorized officers of each as of the date hereof.







SEITEL, INC.

   

By:

/s/ Debra D. Valice

Name:

Debra D. Valice

Title:

Executive Vice President




Accepted and Agreed to:

   

[NOTEHOLDER]

By:

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

Exhibit A


WAIVERS

 1. Waivers to the Existing Note Purchase Agreement




The Noteholders hereby waive any Event of Default that would arise under Section
11(c) due solely to the Company's failure to comply with Sections 10.3(a)(ii)
and 10.3(b)(iii) of the Existing Note Purchase Agreement, such waiver to be
effective solely for the fiscal quarters ending September 30, 2001 and December
31, 2001. This waiver shall be limited precisely as written, and shall not
extend to any other Event of Default under any other provision of the Existing
Note Purchase Agreement during any other period.






--------------------------------------------------------------------------------

